Name: Commission Regulation (EEC) No 3480/90 of 30 November 1990 amending Regulation (EEC) No 1725/79 on the rules for granting laid to skimmed milk processes into compound feedingstuffs and skimmed-milk powder intended in particular for feed for calves
 Type: Regulation
 Subject Matter: natural and applied sciences;  agricultural activity;  agricultural policy;  processed agricultural produce;  health
 Date Published: nan

 No L 336/68 Official Journal of the European Communities 1 . 12. 90 COMMISSION REGULATION (EEC) No 3480/90 of 30 November 1990 amending Regulation (EEC) No 1725/79 on the rules for granting laid to skimmed milk processes into compound feedingstuffs and skimmed-milk powder intended in particular for feed for calves Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3117/90 (2), and in particular Article 10 (3) thereof, Whereas Article 10 (3) of Commission Regulation (EEC) No 1725/79 (3), as last amended by Regulation (EEC) No 2871 /90 (4), states that the skimmed-milk powder has to be determined by testing each sample at least in duplicate in accordance with the method of analysis specified in Annex III ; whereas it is desirable to extend the field of application to compound feedingstuffs even containing less than 50 % skimmed-milk powder ; Whereas the analytical procedure has to be modified in order to eliminate possible sources of error ; Whereas a correction of the analytical data by a factor obtained from regression analysis leads to more accurate results ; Whereas the repeatability and reproducibility of the new procedure have to be determined ; Whereas a tolerance limit should be given in order to facilitate the interpretation of analytical results ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1725/79 is hereby amended as follows : 1 . in Article 10 (3), the first subparagraph is replaced by the following : 'The results of the inspections referred to in Article 2 (2) and in paragraph 2 (a), (b) and (c) of this Article shall be recorded by the agency responsible for inspec ­ tion in the analysis report and inspection report, speci ­ mens of which appear in Annexes I and II . The quan ­ tity of skimmed-milk powder shall be determined by testing each sample at least in duplicate in accordance with the method of analysis specified in Annex III . Where such inspections relate to skimmed-milk powder to be used, whether as such or in the form of a mixture, the absence of rennet whey powder is proven by the procedure outlined in Annex IV.' ; 2 . Annex III is amended as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6 . 1968, p. 13 . (2) OJ No L 303 , 31 . 10 . 1990 , p. 5 . (3) OJ No L 199, 7. 8 . 1979, p. 1 . (4) OJ No L 275, 5 . 10 . 1990, p. 20 . 1 . 12. 90 Official Journal of the European Communities No L 336/69 ANNEX amending Annex III to Regulation (EEC) No 1725/79 The following points are hereby amended as set out below : 2. Replace '50 %' by ' 10 % '. 3.3 . Replace 'Commisison Directive 72/199/EEC of 27 April 1972' by 'IDF 20A 1986'. Insert '(see 9.1 )' after '27,5 % '. 4.2. Replace by : 'Calcium chloride (2M solution). Weigh 20,018 g of CaC03 (analytical grade) in a porce ­ lain capsule of suitable size (150 to 200 ml) or in a beaker. Cover with distilled water and transfer onto a boiling water bath. Add slowly 50 to 60 ml of HCI solution (conc. HCI : water =1 : 1 ) to solubilize the carbonate completely. Keep on the boiling water bath until the CaCI2 is dried, to elimi ­ nate the HCI which has not reacted. Transfer with distilled water to a 100 ml measuring flask and dilute to the mark. Control the pH value, which must be not lower than 4,0 . Store the solution in a refrigerator.' 4.6. Replace 'Commission Directive 72/199/EEC of 27 April 1972' by 'IDF 20A 1986'. 6.3.1 . Replace '1 ml' by '3,4 ml'. 6.3.2. to 6.4.1 .: Replace by the following text : '6.3.2. Transfer the liquid into one (or two) certifuge tubes and centrifuge at 2 000 g for 10 minutes in order to remove the precipitated material. Transfer the supernatant, without washing the sediment, into one (or two) centrifuge tubes. 6.3.3 . Bring the temperature of the supernatant back to 37 °C. While stirring the extract, add, drop ­ wise , 0,5 ml of the liquid rennet (4.5). Coagulation appears in one or two minutes . 6.3.4. Return the sample to the water bath and leave at a temperature of 37 °C for 15 minutes. Remove the sample from the bath and break the coagulum by stirring. Centrifuge at 2 000 g for 10 minutes. Filter the supernatant through a suitable filter paper*, Whatman No 541 or equivalent, retain the filter paper. Wash the precipitate in the centrifuge tube with 50 ml of water at approximately 35 0 C by stirring the precipitate . Centrifuge again at 2 000 g for 10 minutes. Filter the supernatant through the filter paper retained previously. 0 A fast filtering ashless paper should be used. 6.4 . Determination of casein nitrogen. 6.4.1 . After washing, transfer quantitatively the precipitate to the filter paper retained from 6.3.4 using distilled water. Transfer the filter paper to the Kjeldahl flask. Determine the nitrogen by the Kjeldahl method as described by IDF 20A 1986.' 7.1 . Replace 'Commission Directive 72/ 199/EEC of 27 April 1972' by 'IDF 20A 1986'. 9.1 . Replace by : 'The percentage of skimmed-milk powder in the compound feedingstuff is calculated by the following formula : N x 6,38 x 100 - 2,81 % SMP = 27,5 0,908 Where N is the percentage of para-casein nitrogen ; 27,5 is the factor for converting determined casein into the percentage of skimmed-milk powder ; 2,81 and 0,908 are correction factors obtained from regression analysis . 10.1 . Repeatability : '90 % ' is replaced by '95 % ' ; '2 g' is replaced by '2,3 g'. 10.2. Reproducibility : '90 %' is replaced by '95 % ' ; '5 g' is replaced by '6,5 g'. No L 336/70 Official Journal of the European Communities 1 . 12. 90 The following is inserted under point 11 : ' 11 . Tolerance limit : The CrD9J-value (critical difference ; 95 % confidence limit) is calculated using the formula (ISO 5725) : CrD9S  1 R2 - r2 n  1 2 n (R : reproducibility ; r : repeatability) Double determination : CrDw = 4,5 g' Where the result of the chemical analysis differs from the declared content of skimmed-milk powder by not more than 4,5 g (double determination) the consignment of compound feedingstuff is deemed to comply with this provision of the Regulation.' Existing point 11 becomes point 12.